USCA11 Case: 21-11548     Date Filed: 06/14/2022    Page: 1 of 14




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11548
                   ____________________

CHRISTOPHER F. CAUSEY,
                                              Plaintiff-Appellant,
versus
BP EXPLORATION & PRODUCTION INC,
BP AMERICA PRODUCTION COMPANY,


                                     Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
          D.C. Docket Nos. 3:19-cv-02108-MCR-GRJ,
                    3:19-cv-00963-MCR-GRJ
                   ____________________
USCA11 Case: 21-11548        Date Filed: 06/14/2022     Page: 2 of 14




2                      Opinion of the Court                 21-11548


Before WILSON, BRANCH, and TJOFLAT, Circuit Judges.
PER CURIAM:
       With the benefit of oral argument and having reviewed the
record and the briefs, we affirm for the reasons given by the district
court in its well-reasoned decision, which is attached.
       AFFIRMED.
           USCA11 Case: 21-11548     Date Filed: 06/14/2022   Page: 3 of 14


                                                                          Page 1 of 12

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION
     IN RE: DEEPWATER HORIZON                  Case No. 3:19cv963
     BELO CASES

     This Document Relates to:                 Judge M. Casey Rodgers
     CHRISTOPHER F CAUSEY,                     Magistrate Judge Gary R. Jones
     Case No. 3:19cv2108


                                     ORDER
        Pending is the Defendants’ Motion for Summary Judgment Based on Election

of Remedies under the MSA (the Medical Benefits Class Action Settlement

Agreement), ECF No. 35, arguing Causey released his BELO claim by having

elected to pursue a workers’ compensation claim, and Plaintiff’s response in

opposition, ECF No. 41. On consideration, the motion is granted.

I.      Background

        This case arises out of the April 20, 2010, blowout, explosions, fires, and

subsequent oil spill involving the Deepwater Horizon mobile offshore drilling unit

at the Macondo well site on the outer continental shelf in the Gulf of Mexico off the

coast of Louisiana. It is one of several hundred individual cases brought against

Defendants BP Exploration & Production, Inc. and BP America Production

Company (collectively, “BP”) by clean-up workers and coastal residents of North

Case No. 3:19cv2108-MCR-GRJ
             USCA11 Case: 21-11548         Date Filed: 06/14/2022       Page: 4 of 14


                                                                                     Page 2 of 12

Florida who claim to suffer various chronic medical conditions as a result of

exposure to crude oil and other chemical dispersants applied following the spill. The

cases were originally consolidated in the Eastern District of Louisiana as part of the

Deepwater Horizon multidistrict litigation (MDL No. 2179). For personal injury

plaintiffs, the MDL resolved in the certification of a Medical Benefits Class and

approval of a comprehensive Medical Benefits Class Action Settlement Agreement

(“Settlement Agreement”). The Settlement Agreement provided a claims process

for eligible class members who were diagnosed with a specified physical condition

on or before April 16, 2012, and also a separate Back End Litigation Option

(“BELO”) for those with a physical condition diagnosed after that cutoff date,

categorized as a Later-Manifested Physical Condition (“LMPC”). 1 The Settlement

Agreement provides that a BELO plaintiff seeking compensation for a particular

LMPC must elect a remedy and may pursue either (1) compensation for that LMPC

through workers’ compensation law or (2) compensation from BP for that LMPC


       1
           The Settlement Agreement defines “Later-Manifested Physical Condition” as:
       “a physical condition that is first diagnosed in a medical benefits settlement class
       member after April 16, 2012, and which is claimed to have resulted from [the] class
       member’s exposure to oil, other hydrocarbons, or other substances released [during
       the oil spill], and/or exposure to dispersants and/or decontaminants used in
       connection with the response activities, where such exposure occurred . . . on or
       prior to April 16, 2012, for clean-up workers.
See ECF No. 1 at 2 n.1 (quoting Master Settlement Agreement, Section II.VV).

Case No. 3:19cv2108-MCR-GRJ
           USCA11 Case: 21-11548            Date Filed: 06/14/2022        Page: 5 of 14


                                                                                       Page 3 of 12

pursuant to the BELO process.              ECF No. 3-3 at 1-2 (Settlement Agreement

§ VIII.B.1). In other words, the BELO process entitles Medical Benefits Class

members who are diagnosed with a LMPC, and who do not pursue workers’

compensation benefits for that condition, to bring an individual lawsuit for damages

against BP.

       Plaintiff Christopher Causey is a Medical Benefits Class member. He was

employed as a beach clean-up worker in Escambia County, Florida, in the aftermath

of the spill and was exposed to chemicals and dispersants while working. Causey

filed suit in the Eastern District of Louisiana on November 2, 2018, where he made

the necessary disclosures regarding his claim as a beach clean-up worker and was

permitted to proceed in a BELO suit for the LMPCs of chronic conjunctivitis and

chronic dry eye syndrome. In relevant part, the necessary disclosures required

Causey to state whether he had ever filed a workers’ compensation claim related to

his conditions or symptoms at any time after April 20, 2010, or in the last 10 years,

to which he consistently answered “No.”2 See ECF Nos. 35-1 at 13; 35-2 at 10; 35-

8 at 11. The case was then transferred to this Court on July 17, 2019.



       2
          Specifically, the Proof of Claim, signed on February 21, 2013; his Notice of Intent to Sue,
signed on September 13, 2016; and his Plaintiff Profile form, verified on January 21, 2019, each
filed in the Eastern District of Louisiana before transfer, Causey was asked this question and in
Case No. 3:19cv2108-MCR-GRJ
          USCA11 Case: 21-11548         Date Filed: 06/14/2022      Page: 6 of 14


                                                                                 Page 4 of 12

       In the Complaint, consistent with the Proof of Claim and verified Plaintiff

Profile Form, Causey alleged that he performed beach clean-up work for Plant

Performance Services (“P2S”), working 12 hour days, 7 days a week for four weeks,

in June and July 2010. His primary duties involved direct contact with harmful

chemicals, digging and picking up tar balls on shore and placing them in garbage

bags or buckets. Causey alleged that his conditions of chronic conjunctivitis and

chronic dry eye syndrome first appeared on July 8, 2010, and manifested within 24

hours of exposure, and that he was diagnosed on September 8, 2012. In his

deposition, Causey testified that he had not filed a workers’ compensation claim in

the last 10 years. ECF No. 35-10.

       The record reflects, however, that Causey signed a Release and Waiver of

Workers Compensation Claim on October 14, 2013, in which his employer, P2S,

agreed to pay him $4,343.06 as full compensation for all injuries or illnesses incurred

on or about July 4, 2010, and also for any other injuries or illnesses he incurred while

employed by P2S, even if the effects were not immediately apparent. ECF No. 35-

6.   The release further states that it “constitutes an election of remedies and




each instance, he checked a box stating he had not made a workers’ compensation claim for any
related condition.

Case No. 3:19cv2108-MCR-GRJ
           USCA11 Case: 21-11548           Date Filed: 06/14/2022        Page: 7 of 14


                                                                                       Page 5 of 12

constitutes a complete release of all actions against the Released Parties[ 3] arising

out of any Workers’ Compensation accident in any way related to . . . personal

injury while Claimant was employed by [P2S] including, but not limited to personal

injury claims asserted or that could be asserted in” the Deepwater Horizon MDL.

Id. at ¶26. The release did not list any specific injuries or illnesses but released all

claims for personal injury, asserted and unasserted, against P2S.

       Several documents related to the workers’ compensation claim referenced the

nature of Causey’s symptoms and injuries prior to his execution of the workers’

compensation release. An attorney letter dated April 17, 2012, regarding Causey’s

workers’ compensation claim, indicated the firm was representing Causey in his

claim for benefits based on his beach clean-up work for P2S in the summer of 2010,

and stated that his symptoms included “breathing problems, rash on hands and feet,

nausea, sinus problems, hair loss, headaches, staph infection and poor vision.” 4 ECF

No. 35-3. Causey’s First Report of Injury Form for his workers’ compensation

       3
         The Released Parties are defined as the “Employer [P2S] and anyone acting on
Employer’s behalf, including, but not limited to, past, present and future shareholders, parent
companies, subsidiaries, affiliates, management, divisions, directors, officers, partners,
employees, attorneys, adjusters, agents, independent contractors, successors, and assigns.” ECF
No. 35-6 at ¶1.
       4
        In a “P2S Client Questionnaire,” Causey listed the following medical issues: “Breathing,
hand and feet breakage, nauseous, sinus mucus, night sweats, short breath, hair loss, aching joints,
bowl movement problems, staff [sic] infections, eyesight bled [sic], redness, headache.” ECF No.
35-5.

Case No. 3:19cv2108-MCR-GRJ
           USCA11 Case: 21-11548          Date Filed: 06/14/2022       Page: 8 of 14


                                                                                     Page 6 of 12

claim, dated May 1, 2012, reported an injury date of July 4, 2010, described the

injury or illness as resulting from “a toxic poisoning as a result of exposure to oil

and dispersant,” and listed symptoms of “breathing problems, rash on feet and hand,

nausea and sinus problems.” ECF No. 35-4. A law firm memo dated April 2, 2013,

memorialized a conference with Dr. Harbour discussing workers’ compensation

claims the firm was representing. The memo noted that Causey was one of the firm’s

clients with a workers’ compensation claim against P2S and that he had been

diagnosed with “Optic Atrophy, dry eye syndrome, visual field loss, toxic optic

neuropathy.” ECF No. 35-7.

       In opposition to summary judgment, Causey provided some evidence that P2S

was not his only employer during his beach clean-up work.5 He presented the

deposition testimony of Dr. David Dutton, who was BP’s lead industrial hygienist

and toxicologist for the Unified Area Command, which coordinated the spill

response. ECF No. 41-3 at 5. Based on his review of the records, Dr. Dutton

observed that Causey was a beach worker who received safety training from P2S but

was actually employed by a different company, TL Wallace, during his beach clean-

up work, from July 21, 2010, through November 9, 2010. Consistent with this


       5
           Causey’s Complaint, Proof of Claim, Plaintiff Profile Form, and Notice of Intent to Sue
all list only P2S as his employer.

Case No. 3:19cv2108-MCR-GRJ
          USCA11 Case: 21-11548       Date Filed: 06/14/2022    Page: 9 of 14


                                                                            Page 7 of 12

testimony, Causey agreed, during his deposition, that he had worked for a couple of

different companies, including TL Wallace, which he said “rang a bell.” ECF No.

41-4 at 4. He added, “Yes. I . . . worked with them for the remaining.” Id. at 4-5.

When asked whether his “four or five days” of training were all with P2S, Causey

answered “yes.” Id. at 5. There is no evidence that he filed a workers’ compensation

claim against TL Wallace.

II.   Discussion

      Summary judgment is appropriate if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-248 (1986) (“The

mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment.”). The moving party

bears the burden of establishing that there is no genuine dispute of fact and that the

plaintiff has failed to establish an essential element of the claim. See Allen v. Bd. of

Pub. Educ., 495 F.3d 1306, 1313 (11th Cir. 2007); see also Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986). To avoid summary judgment, the nonmoving party must

then go beyond the pleadings and “designate specific facts showing that there is a

genuine issue for trial.” Celotex, 477 U.S. at 324 (internal marks omitted).



Case No. 3:19cv2108-MCR-GRJ
        USCA11 Case: 21-11548       Date Filed: 06/14/2022   Page: 10 of 14


                                                                         Page 8 of 12

      The terms of a settlement agreement are given their “plain and ordinary

meaning” and enforced as a contract, according to their terms. Waters v. Int’l

Precious Metals Corp., 237 F.3d 1273, 1277 (11th Cir. 2001). Under the

unambiguous terms of the court-approved Settlement Agreement, a Medical

Benefits Class member must elect a remedy by pursuing either a workers’

compensation claim or pursuing a claim through the BELO process––not both. See

ECF No. 3-3 at 1 (Settlement Agreement § VIII.B.1). And, a class member who has

filed a workers’ compensation claim “for a particular [LMPC] may not seek

compensation for that [LMPC] through” the BELO process. See Id. at 2 (Settlement

Agreement Section VIII.B.2).

      BP contends it is entitled to summary judgment based on the Settlement

Agreement’s election of remedies provision because Causey previously elected to

pursue a worker’s compensation claim that included injuries or medical conditions

related to his eyes from exposure due to his beach clean-up work. BP argues that

Causey thereby released his right to bring this BELO suit.

      Causey does not dispute that he signed the October 14, 2013, Release and

Waiver of Workers Compensation Claim but contends there is a dispute of fact over

whether the particular LMPCs involved in this suit (chronic conjunctivitis and

chronic dry eye syndrome) were the subject of his workers’ compensation claim.
Case No. 3:19cv2108-MCR-GRJ
          USCA11 Case: 21-11548         Date Filed: 06/14/2022   Page: 11 of 14


                                                                             Page 9 of 12

Causey points to the differing descriptions of his symptoms in the workers’

compensation claim materials and notes that they do not reference the “particular”

LMPCs at issue––“chronic conjunctivitis” and “chronic dry eye syndrome.” While

an attorney memo noted that Dr. Harbour diagnosed Causey with dry eye syndrome,

Causey maintains that is the only reference to a similar condition. Causey notes that

chronic conjunctivitis is not referenced at all in those materials and that the release

itself referred to neither condition.

      Causey further argues that there is a dispute of fact as to whether the LMPCs,

which he contends resulted from beach clean-up work, were within the scope of his

prior workers’ compensation claim, which was limited to injuries or illness incurred

during his employment with P2S. Causey argues that, in light of Dr. Dutton’s

testimony, there is evidence that he only did safety training while employed by P2S

and did not perform any clean-up work for P2S.

      The Court will enforce the plain terms of the Settlement Agreement, which

are unambiguous and act to bar Causey’s BELO suit unless the particular LMPCs

asserted were not within the scope of the workers’ compensation benefits he

pursued. The Court finds that on the undisputed record, Causey’s BELO suit is

barred.



Case No. 3:19cv2108-MCR-GRJ
         USCA11 Case: 21-11548      Date Filed: 06/14/2022   Page: 12 of 14


                                                                        Page 10 of 12

      The LMPCs at issue in this suit are eye conditions. While the workers’

compensation release does not specify any conditions in particular, it alleges a date

of injury as July 4, 2010, and includes all injuries or illnesses incurred, whether

asserted or unasserted, while Causey was employed by P2S. Causey’s workers’

compensation report of injury or illness referenced “toxic poisoning as result of

exposure to the oil and dispersant that he helped to clean up on the beaches,” ECF

No. 35-4, and in his P2S Client Questionnaire, Causey referenced several medical

issues, including ocular, ECF No. 35-5. Despite there being no express reference

to “chronic conjunctivitis” and “chronic dry eye” in the workers’ compensation

report of injury or illness (submitted in May 2012, which was drafted before his

diagnosis in September 2012) or in the release dated October 14, 2013, the attorney

memo dated April 2, 2013, detailing workers compensation cases, referenced

Causey’s diagnosed ocular conditions as including dry eye.             It would be

unreasonable without more to infer that these known conditions, which Causey states

manifested within 24 hours of exposure around July 8, 2010, were somehow

excluded. There is no dispute that the LMPCs at issue were diagnosed over a year

before the release was executed, and the record is devoid of any indication that

Causey sought to exclude those particular conditions from his workers’

compensation claim. They are within the broad scope of the release.
Case No. 3:19cv2108-MCR-GRJ
           USCA11 Case: 21-11548        Date Filed: 06/14/2022      Page: 13 of 14


                                                                                Page 11 of 12

       Furthermore, the Court finds no genuine material dispute of fact arising from

Dr. Dutton’s testimony. His statement that Causey began working for TL Wallace

on July 21, 2010, does not contradict the dates of employment Causey documented

with P2S (from June through July 2010, ECF No. 35-8 at 4). Also, by Causey’s own

statements, the exposure causing his conditions occurred between June 7, 2010, and

July 16, 2010, ECF No. 35-8 at 6, and the conditions first appeared around July 8,

2010, within 24-hours of exposure, ECF No. 35-1, at 10. And P2S is the only

employer named in the Complaint, as well as in every other document Causey signed

on record in this litigation. 6

       Time and again during these proceedings Causey indicated that he had not

filed any workers’ compensation claim, but as he now admits, this was not the case.

Such an attempt to game the system cannot be tolerated and runs completely contrary

to the express terms of the Settlement Agreement. The Court is not required to draw

unreasonable inferences, such as, that Causey’s express denial of any workers’

compensation claim was inadvertent on four occasions or that he was mistaken about

the name of his employer in every claim document and got all of the dates wrong. It


       6
         Even assuming a dispute about whether Causey was in fact employed by P2S during all
of his beach clean-up work, it is not material because it is undisputed that Causey is seeking
compensation for conditions that first appeared around July 8, 2010, and were diagnosed well
before he signed the workers’ compensation release on October 14, 2013.

Case No. 3:19cv2108-MCR-GRJ
          USCA11 Case: 21-11548      Date Filed: 06/14/2022   Page: 14 of 14


                                                                         Page 12 of 12

is undisputed that Causey was well aware of the LMPCs at issue at the time he

pursued and accepted workers’ compensation benefits for his beach clean-up work.

On the undisputed record, the Court finds that Causey’s active pursuit of a workers’

compensation claim including ocular conditions and his acceptance of a benefits

award constituted a voluntary election of the workers’ compensation remedy for

LMPCs of chronic conjunctivitis and chronic dry eye syndrome, allegedly caused

by his exposure to oil and chemical dispersants as a beach clean-up worker in July

2010 and diagnosed over a year before his workers’ compensation award.

Consequently, pursuant to the Settlement Agreement, Causey is now precluded from

pursuing a BELO claim for those same physical conditions.

        Accordingly, BP Defendants’ Motion for Summary Judgment Based on

Election of Remedies under the MSA, ECF No. 35, is GRANTED. The Clerk is

directed to enter judgment accordingly, tax costs against the Plaintiff, and close the

file.

        DONE AND ORDERED this 22nd day of April 2021.




                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE


Case No. 3:19cv2108-MCR-GRJ